Citation Nr: 1545224	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  13-21 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

Entitlement to service connection for congenital bilateral absence of the pectoralis major, with recurrent dislocation of both shoulders.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Cheri D. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to March 1976.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The case has previously been before the Board, most recently in May 2015 at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.

The issue of entitlement to service connection for a psychiatric disability has been raised by the record in an August 2015 Mental Health Disability Benefits Questionnaire submitted by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

Although further delay is regrettable, the Board finds that further development is necessary prior to adjudication of the Veteran's claim on appeal.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Once VA undertakes an examination, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the May 2015 remand, the Board requested that the RO refer the Veteran for a VA examination.  In June 2015, the Veteran was provided a VA examination.  The VA examiner diagnosed labral tear, including superior labral anterior-posterior lesion of the right shoulder; subacromial/subdeltiod bursitis of the right shoulder; glenohumeral joint osteoarthritis of both shoulders; acromioclavicular joint osteoarthritis of both shoulders; adhesive capsulitis of both shoulders due to recurrent shoulder dislocations, related to congenital partial absence of pectoralis major; and supraspinatus tendinopathy of both shoulders.  The VA examiner opined that the Veteran's diagnosed partial absence of the pectoralis major muscles with recurrent dislocation of both shoulders was a congenital disease that clearly and unmistakably existed prior to service.  To support that conclusion, the examiner noted that the Veteran had reported that his earliest recollection of injury to the left shoulder occurred at age 7, and that since that time, he had experienced both voluntary and involuntary dislocations of both shoulders.  The VA examiner also noted that the Veteran had reported that his family first became aware of his shoulder condition when he was 14, and that the condition recurred at age 16.  

The Board finds that the VA examiner's opinion as to whether the Veteran's partial absence of the pectoralis major muscles with recurrent dislocation of both shoulders is a congenital disease that clearly and unmistakably existed prior to service is incomplete.  The Veteran's lay testimony alone is not a sufficient basis to determine that he had a congenital disease that existed prior to service.  The Board also notes that it is not free to substitute its own medical judgment for that of an expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, an addendum opinion is necessary to secure a medical rationale, based on the examiner's medical knowledge and/or review of medical literature, as to whether the Veteran's partial absence of the pectoralis major muscles with recurrent dislocation of both shoulders was a congenital disease that clearly and unmistakably existed prior to service.

Also, any current, pertinent treatment records should be identified and obtained before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding pertinent VA or private treatment records not already associated with the claims file.

2.  Then, return the claims file to the June 2015 VA examiner for a supplemental opinion.  The examiner must review the entire claims file, and should note that review in the report.  Based on the prior examination results and a review of the record, the examiner should provide an addendum opinion.  The examiner should opined whether the Veteran had a congenital disease in the form of a partial absence of the pectoralis major muscles that clearly and unmistakably existed prior to service?  If so, the examiner should opine whether the disease was clearly and unmistakably not aggravated during active service?  A disease is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs whose etiology, pathology, and prognosis may be known or unknown.  If the June 2015 VA examiner is not available, then schedule the Veteran for an examination with medical doctor VA examiner with sufficient expertise to provide the above requested opinions and supporting rationale.  The rationale for all opinions expressed must be provided.  The Veteran's lay testimony alone is not a sufficient basis to determine that he had a congenital disease that clearly and unmistakably existed prior to his active service.  The examiner should state what evidence of record or medical evidence or principle supports that conclusions that the disability preexisted entrance to service.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

